IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

KATHYA WEIMAR,                          NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-3529

L'OREAL USA S/D, INC. D/B/A
URBAN DECAY et al.,

      Appellee.


_____________________________/

Opinion filed January 23, 2017.

An appeal from an order of the Judge of Compensation Claims .
E. Douglas Spangler, Jr., Judge.

Kimberly A. Hill, Kimberly A. Hill, P.L., Fort Lauderdale, and Richard Zaldivar,
Richard E. Zaldivar, P.A., Miami, for Appellant.

Jennifer J. Kennedy, Abbey, Adams, Byelick, & Mueller, L.L.P., St. Petersburg, for
Appellee.


PER CURIAM.


      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of November 5, 2015, and remanding the

matter for reconsideration upon application of Castellanos v. Next Door Co., 192
So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,
the order of the Judge of Compensation Claims is REVERSED, and this case is

REMANDED for proceedings consistent with that opinion.



     REVERSED and REMANDED.

RAY, OSTERHAUS, and WINSOR, JJ., concur.




                                     2